Mr. Justice Scott delivered the opinion of the Court. This record presents no ground upon which the question discussed as to the necessity of an affidavit can be raised. And the second objection is not well taken, because the party had a right to a separate revival against the representative of the deceased — the death having severed the defendants. The remaining objection, however, is fatal to the judgment of revivor, as we have repeatedly held — the two remaining pleas being undisposed of. Let the judgment be reversed and the cause be remanded.